Joe Cuneo was convicted of a violation of the prohibition law and was sentenced to serve a term of sixty days in the county jail, and to pay a fine of one hundred dollars. The judgment and sentence was entered on April 21, 1910. An appeal was attempted to be taken by filing in this court on September 21, 1910, petition in error with case-made, the same being more than one hundred and twenty days after the rendition of such judgment. For this reason the Attorney General has filed a motion to dismiss for want of jurisdiction. The motion is well taken. It is therefore ordered that the appeal be and the same is hereby dismissed and the cause remanded to the county court of Comanche county with direction to enforce its judgment therein.